Citation Nr: 1215301	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  04-00 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent from October 17, 2002, to November 13, 2005, for posttraumatic stress disorder (PTSD), to include a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a temporary total disability rating pursuant to 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted the Veteran's claim of entitlement to service connection for PTSD, evaluated as 30 percent disabling, effective from October 17, 2002.  The Veteran perfected a timely appeal of this determination to the Board. 

In September 2004, the Veteran, accompanied by his representative, testified at a hearing conducted before the undersigned Veterans Law Judge at the local VA regional office. 

In December 2004, the case was remanded to the RO for additional development and adjudication.  Subsequently, in a December 2005 rating decision, the RO increased the disability rating for the Veteran's PTSD from 30 percent to 50 percent disabling, effective from November 14, 2005. 

In a March 2007 decision, the Board denied the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent from October 17, 2002 to November 13, 2005, and in excess of 50 percent from November 14, 2005, for PTSD.  The Veteran appealed the March 2007 Board decision to the United States Court of Appeals For Veterans Claims (Court), which, by Order dated October 2007, granted a Joint Motion for Remand, vacated the Board's decision and remanded this matter for compliance consistent with the joint motion.

In a January 2008 decision, the Board denied, in relevant part, an initial disability rating in excess of 30 percent from October 17, 2002, to November 13, 2005, for PTSD.  The Veteran appealed that decision to the Court, which, by Order dated June 2008, granted a Joint Motion for Partial Remand, vacated that part of the Board decision denying an initial disability rating in excess of 30 percent from October 17, 2002 to November 13, 2005, for PTSD, and remanded the matter for compliance consistent with the joint motion.

That part of the January 2008 Board decision that granted an initial disability rating of 70 percent, but not higher, for PTSD from November 14, 2005, was not a subject of the Joint Motion for Partial Remand, was dismissed by the Court in the June 2008 Order, and hence will remain undisturbed.

By a February 2008 rating decision, the RO implemented the January 2008 Board decision by assigning a 70 percent disability rating for PTSD, effective from November 14, 2005.  By a May 2008 rating decision, the RO granted a TDIU rating based on the service-connected PTSD, effective from November 14, 2005.

In a February 2009 decision, the Board denied the Veteran's claim of an initial disability rating in excess of 30 percent from October 17, 2002 to November 13, 2005, for PTSD.  The Veteran appealed that decision to the Court; and in a Memorandum Decision of April 2011, the Court vacated the Board decision and remanded this issue on appeal, as well as the issue of entitlement to a temporary total disability rating pursuant to 38 C.F.R. § 4.29, to the Board.

A review of the information of record indicates that the issue of entitlement to a TDIU rating due to the service-connected PTSD prior to November 14, 2005, has been reasonably raised by the record and specifically raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, in compliance with the Memorandum Decision of April 2011, the issue of entitlement to a temporary total disability rating pursuant to 38 C.F.R. § 4.29 is now appeal.  Therefore, these issues are listed on the title page. 

In January 2012 the Veteran's representative submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issue of entitlement to a temporary total disability rating pursuant to 38 C.F.R. § 4.29 is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  From October 17, 2002 to March 13, 2003, the Veteran's PTSD had been productive of such symptomatology as nightmares and chronic sleeping problems, hypervigilance, anxiety, tension, nervousness, moderate to severe depression, anger and irritability, avoidant behavior, and intrusive thoughts occurring sometimes. 

2.  Beginning on March 14, 2003, the Veteran's PTSD symptoms approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

3.  Since March 14, 2003, the Veteran's service-connected disabilities are shown to preclude the Veteran from performing substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD, for the period of October 17, 2002 to March 13, 2003, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating of 70 percent, but no higher, for PTSD, for the period beginning March 14, 2003, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 

3.  Since March 14, 2003, the criteria for the assignment of a total rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in the April 2003rating decision, he was provided notice of the VCAA in November 2002.  An additional VCAA letter was sent in February 2005.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations, private examinations, and statements and testimony from the Veteran and his representative. The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained. The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II. Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the question for consideration is the propriety of the initial rating assigned after the grant of the service connection, evaluation of the record evidence since the effective date of the grant of service connection and consideration of the appropriateness of "stage ratings" (i.e., an assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service-Connected PTSD 

The Veteran is currently in receipt of a 30 percent disability rating for PTSD from October 17, 2002, to November 13, 2005.  The Veteran's PTSD is rated under Diagnostic Code 9411 and is evaluated pursuant to the General Rating Formula for Mental Disorders, which provides for the following ratings:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., no friends), which a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed individual avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions and hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  See Diagnostic and Statistical Manual for Mental Disorders, (4th ed. 1994).  The GAF score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.

In this case, a VA discharge report indicates that the Veteran was treated in a rehabilitation program from November to December 2002.  On admissions, the Veteran denied suicidal or homicidal ideations and denied auditory or visual hallucinations.  He related that he was only violent in self defense, and that he had the following PTSD symptoms: he was unable to sleep at night unless he drank, and fought in his sleep and woke up sweating; he had nightmares of killing in Vietnam; he had exaggerated startle response and was always on guard; he had flashbacks; and he again denied suicidal or homicidal ideations, and no history of suicide attempts was given.  He related that he was remarried, had a 33-year employment history with a car company, and had recently retired in June 2002.  At discharge, the Veteran was considered to be psychologically stable and competent. 

VA outpatient treatment records dated from December 2002 to June 2003 indicate participation in alcohol dependence counseling, noting that the Veteran had done very well attending his aftercare treatment sessions from January to February 2003.

The Veteran was afforded a VA examination dated in March 2003.  The March 2003 examiner indicated that the Veteran's claims file was available and reviewed in connection with his report.  The Veteran reported problems with sleep and reacting to sounds since returning from Vietnam, with nightmares, and awakening fighting.  He also indicated that he had flashbacks approximately three times per week, reacted to loud noises, and felt that he had to stay alert.  The Veteran stated that he stayed mostly to himself and no longer enjoyed prior hobbies, such as bowling and shooting pool, but that he had good relations with his wife.  The Veteran reported having irritability and anger, and reported an incident of road rage where a person cut him off and he was provoked, and his response was to go after the person.  He also reported always being on guard, having mood swings, not being as aggressive as he used to be, and having memory problems where he forgot things such as numbers or what he is supposed to do. 

The examiner noted that the Veteran has been married twice, that the first marriage lasted 17 years, and that he had been married to his second wife since 1995.  The Veteran was noted to drink heavily since service, but not since November 2002.  He indicated that he attended Alcoholics Anonymous meetings four to five times per week.  The Veteran also denied suicidal ideation and recent homicidal ideation (since the 1970s), and denied audio or visual hallucinations.  The Veteran had worked two jobs since service, with the longest period of employment lasting 33 years, and he had since retired.  The Veteran indicated that he had some trouble at work, receiving some suspensions for insubordination.  He described conflict with other employees and receiving a suspension for an incident where someone inappropriately touched him, he became aggressive, and they had an altercation. The Veteran stated that he had not had any aggressive incidents since the road rage incident. 

On mental status testing, the following was noted: the Veteran was very verbal and cooperative, and had to be structured to stay relevant; he was oriented times three; he denied any suicidal ideation or homicidal ideation currently but stated that he had homicidal ideation in the remote past, 10 years before; he denied any auditory visual hallucinations; his judgment and insight were fair; and his mood could be described as resentful with a theme of unfairness and concern about friends who had died in the war.  The examiner indicated that the Veteran reported excessive anxiety, tension, nervousness, and depression, and that his social relationships were usually quite conflictual, except with his spouse, with whom he had a good relationship.  The examiner also noted that testing showed current mood status as depressed with intensity of a moderate to severe level, and that the severe symptom was that he had lost ability to cry.  He was noted to have avoidant behaviors and intrusive thoughts occurring sometimes. 

The VA examiner noted that the Veteran was basically angry regarding war experiences and at times overreacted to provocation as in the road rage incident, that he remained functional while he was drinking and was able to work for some 30 years but had and continued to have disrupted sleep, excessive anxiety, tension, and irritability, and was easily provoked.  The Veteran was found to be retired from competitive employment and likely unemployable for any other employment at the time.  The Veteran was diagnosed with PTSD and given a GAF score of 55. 

VA outpatient records dated from June 2003 to November 2005 indicate that the Veteran complained of difficulty sleeping, hypervigilance, and anxiety. 

The September 2005 VA psychiatry notes indicate that the Veteran presented as a walk-in patient requesting medication for his sleep and nerves.  On mental status examination, the following was noted: the Veteran was casually dressed and groomed, mildly agitated, irritable, and in distress; he related and interacted in a rather aggressive manner; his speech was clear, coherent, and goal-directed; his mood was described to be very angry, and affect was congruent; he denied suicidal or homicidal thought; he reported visual hallucination and of seeing shadows when driving at night; he was suspicious, guarded, and paranoid; he was alert and oriented; he had no memory loss; and judgment and insight were fair.  It was noted that the Veteran's mood was depressed and angry, that there was some questionable hallucination, no gross cognitive impairment, and that the risk for harming self or other people was considered low.  The Veteran was diagnosed as having PTSD, and was given a GAF of 60.  It was noted that Quetiapine was indicated to help the Veteran's paranoid thought and sleep disturbance. 

A September 2005 psychosocial assessment note indicates that the Veteran presented complaining that he had nightmares and flashbacks, and broke out in sweats.  He reported that he stayed irritable, that he had trouble remembering names, and that he had poor concentration and low energy or motivation, even for enjoyable things.  He stated that he used to love to bowl, shoot pool, and party, but that his shoulder kept him from bowling, and that he had been staying to himself.  On mental status examination, the Veteran was casually and appropriately attired, hygiene and grooming were good, he presented as alert and oriented in time, place, and person, and he maintained direct eye contact.  There was no motor abnormality.  The Veteran tried to be cooperative, congenial, and engage verbally, and speech was clear, logical, goal-oriented, and none pressured with normal rhythm, volume, and tone.  His mood was anxious, and somewhat irritable, initially.  Affect was congruent with mood.  Thought content was within normal limits, with no delusional content.  The Veteran responded evasively to the equation of suicidal/homicidal ideation, plan or intent.  The Veteran reported that he had a short fuse, so that he tried not to be around a lot of people.  Thought process was normal and coherent, with no evidence of a thought disorder.  The Veteran reported that he saw "imaginary things", such as seeing things that were not there when he was driving or hearing something that people around him did not hear.  Insight and judgment were adequate.  The Veteran was diagnosed as having PTSD, and chronic mental health problems related to moderate PTSD.  The Veteran was given a GAF score of 55, and it was noted that the Veteran's GAF score in November 2002 was 50.  Also, during this session, it was noted that the Veteran provided evasive answers about suicidal ideation, but denied currant plan or intent, denied current homicidal ideation, and reported no history of suicidal behavior.  The Veteran verbalized future orientation of resolving problems of the investment house he inherited and the enjoyment of his retirement after 33 years of stable employment.  The Veteran was considered to be a low risk for suicidal or homicide. 

The Veteran was afforded another VA psychiatric examination in November 2005. The examiner indicated that the Veteran's claims file and medical records were reviewed in connection with the examination.  The Veteran's medical history was noted; including much of the history reported in the March 2003 VA examination. The Veteran reported the following: since he retired in June 2002, he noticed an increase in his PTSD symptoms due to an increase in free time; he was an angry person capable of great violence; he distanced himself from others, except for his close relatives, and was in contact with his two adult boys from his first marriage; he was anxious, on edge, and that he no longer had friends.  The Veteran was noted to be married and stated that he occasionally assisted his wife in cooking and shopping.  On mental status examination, the following was noted: the Veteran was alert and oriented times three; he was casually dressed and neatly groomed; he was irritable, but cooperative, and his memory was found to be intact for recent and remote; speech was of regular rate and rhythm, relevant, spontaneous and coherent; there was no sense of malingering; there were no gross abnormal motor movements; insight and judgment was noted to be fair and good, mood was depressed, angry and anxious; affect was mood-congruent; he denied auditory and visual hallucinations, as well as paranoia and delusions; there was no evidence of formal thought disorder; he admitted to chronic passive thoughts of death, but denied active suicidal or homicidal ideation, intent, or plan, and was able to contract for safety; he admitted to period panic attacks; thought processes were goal-oriented; the Veteran presented as an individual quick to anger and act impulsively and irrationally during periods of intense emotion.  The Veteran was diagnosed with PTSD, severe, and assigned a GAF score of 40.  

According to the November 2005 VA examiner, the Veteran presented with major impairment in such areas as work, school, family relations, judgment and mood, that he had no friends, that he had frequent panic attacks and frequent passive suicidal thoughts, and that he was not felt to be employable.  The Veteran appeared to have had a worsening in PTSD symptomatology in relation to his retirement, increase free time, and response to current events; he was an intelligent man who was well aware of the impact that his military service and PTSD symptomatology had on his personal, academic and occupational functioning; because of his severe difficulties with anger and irritability, he had alienated himself from all of his friends and now only socialized with a few select close family members and one Vietnam veteran who he felt understood him; he presented as a man with so much anger and self-doubt that he was capable of assaults and great outbursts of anger with minor provocation; although the was not felt to be an acute risk of harm to self or others and did not have active suicidal or homicidal ideation, he would need to be considered a chronic risk of harm to others because of impulsivity and severe difficulties with anger; and he was felt to be unemployable currently because of his chronic PTSD symptomatology.

In a private medical statement, dated October 2008, Dr. O. indicated that she had reviewed the claims folder.  Dr. O. noted that the medical record indicated evidence of the Veteran having experienced severe depression with frequent thoughts of dying during the period from October 17, 2002 to November 13, 2005.  She noted that during March 2003 examination, the Back Depression Inventory indicated that the Veteran's mood status at that time was depressed with intensity of a moderate to severe level, and that severe depressive symptoms were noted as well as the experience of confused or uncontrollable thoughts.  She stated that, in the documents of this time period, the Veteran is described as angry, distressed, and aggressive, and that on March 13, 2003, examination the Veteran was described as beginning the interview with a tirade about the government.  Dr. O. noted that the report concluded with the statement that the Veteran was likely unemployable for any other employment at this time.  She also noted that the Veteran was seen in September 2005 on an emergency basis and escorted to mental health for acute assessment, that he was described as irritable and in distress, and that he related and interacted in a rather aggressive manner, with mood described as angry, reports of hallucination of seeing shadows while driving, and being suspicious, guarded, and paranoid.  Dr. O. further noted that the Veteran was started on antipsychotic medication Quetiapine for his paranoid thought and sleep disturbance. 

Dr. O. opined that the clinical picture was in keeping with documented reports by the Veteran that throughout his employment period he was aggressive in the work place, experiencing physical and verbal altercations, frequent conflicts, and suspensions from the work place.  Dr. O. also stated that the Veteran was a relatively young man at the time of his retirement, he had been unemployed since June 2002, and that over a decade before the Veteran was charged legally for an episode of physical violence.  Dr. O. stated that it was very clear from the evidence that the Veteran suffered from a severe and debilitating form of PTSD, that what made the Veteran significantly more disabled was his history of and capacity for anger and violence, and that this level of severe anger, which had been a significant part of his PTSD since at least 2002, rendered the Veteran severely disabled and unemployable since 2002. 

In January 2012 private medical statement, Dr. M.C., stated that he reviewed the Veteran's medical record, service record, and interviewed the Veteran.  He stated that the Veteran is currently receiving a total disability rating for his PTSD from November 2005 onward and that the Veteran Administration has determined that he did not have severe enough symptoms from October 2002 to November 2005 to warrant a 100 percent disability rating (the Board notes that the Veteran does have a TDIU rating for his PTSD but does not have a 100 percent rating based on the diagnostic criteria for PTSD since November 2005 as Dr. M.C. seems to imply).  He further stated that one of the reasons for the Board's determination was the lack of historical medical evidence during this time frame as the Veteran did not seek psychiatric treatment to the extent he did in later years.  He stated that the medical record indicates that the Veteran has a long history of violence, social isolation, and profound symptoms of psychiatric disease; and that these symptoms have been present since at least 2002 and did not suddenly appear in November 2005.  He also stated that the Veteran's relationship with his wife had nothing to do with his diagnosis of PTSD and the severity of his illness during that time frame.  

Dr. M.C. stated that the Veteran was hospitalized from November 18, 2002, to December 30, 2002, for severe and pervasive symptoms of PTSD (the Board notes that this is discussed in the remand section).  He then stated that the Veteran's symptoms include a history of profound violence, impulsivity, and the incapacity to function in any normal social setting.  He then cited an episode in 1970 where the Veteran shot somebody because of road rage, as an example of extreme violence.  He also stated that the Veteran's family has made it clear that the Veteran has been violent, angry, and dangerous throughout his entire life.  He stated that at the November 2005 VA examination the Veteran described extremely pervasive symptoms of PTSD that included violence, homicidal thought, social isolation, suicidal ideation, and impulsive behavior leading to extremes of violence.  He stated that "The Veterans Administration indicated that it was only from that examination forward that the symptoms were present at this intensity, and seems to have felt that they were not present before that examination."  He then went on to say that however, there is ample evidence from his family, inpatient hospitalizations, and the judicial system to clearly indicate that these exact symptoms have been present for 25 years before that examination.  

Following a review of the Veteran's VA examination, Dr. M.C. stated that the medical records clearly described a veteran who has deteriorated steadily since his discharge from active duty service, and has been completely disabled since June 2002, if not significantly before this time.  He stated that the Veteran has classic combat related PTSD that manifested itself immediately after discharge from active duty service.  His opinion reads as follows:

		The concept that the [V]eteran was not disabled from 
2002 through 2005 because he was able to have reasonable interactions with his wife is not clinically sound reasoning 
regarding the severity of PTSD. The capacity to
appropriate track with one individual is not an indication 
of a normal social function.  It is not uncommon for any 
patient [with] severe psychiatric disease, including 
severe PTSD, to have one or two people that they trust and 
can communicate with.  However, the majority of 
documentation, description from the family, and 
comments from the [V]eteran himself clearly indicate 
his complete lack of ability to engage with others, including 
specific evidence that in social situations he becomes agitated, paranoid, and violent.  After the [V]eteran retired in 2002 
his PTSD became more overt, severe, and progressive.  This 
does not imply that he did not have PTSD prior to this time, 
but as of 2002 this was a completely disabled and 
nonfunctional veteran who is incapable of even the most 
basic social interactions.  There is evidence to suggest that 
even prior to his retirement in June of 2002 that his PTSD 
affected his job performance, as he was subjected to frequent suspensions due to his anger issues.  He was highly violent, dangerous, impulsive, and required extremely high levels of 
care to maintain basic stability leading to 100% disabled 
from at least 2002, but likely significantly before that time.  
There is no information in this medical record either from 
the VA or other practitioners that would remotely suggest 
that the [V]eteran was not disabled from occupational 
functioning during this timeframe.  He has had a past 
diagnosis of a substance use disorder, but this is a 
concomitant diagnosis and a result of his severe 
symptoms of PTSD, and not competing diagnoses 
causing any disability in its own right. 

January 2012 Report of Private Examination.

Following his interview of the Veteran, Dr. M.C. opined that the Veteran's severe PTSD has been completely disabling to him for an extending period of time that began immediately after his active duty service, and became profoundly disabling by June 2002 to the point that he was no longer able to work or function in a basic social setting.  He assigned the Veteran a lifetime GAF score of 80 before active duty service, for the last year a GAF score of 30-35, and a current GAF score of 35. 

In the Memorandum Decision of April 2011, the Court observed that the November 2005 VA examiner began a discussion of the Veteran's "psychosocial adjustment since the last exam[ination]" in March 2003.  It was also noted that the Veteran reported an increase in his symptomatology since his retirement in June 2002, and that he was very angry and capable of great violence since his March 2003 examination.  The Court also observed that the November 2005 VA examiner attributed the Veteran's increased PTSD symptoms to "his retirement, increased free time, and ... current events, such as the [w]ar in Iraq and his response to the difference in civilian treatment of Iraqi veterans compared to Vietnam veterans," and stated that all occurred before November 2005.  The Court then took judicial notice of the fact that the U.S. military action in Iraq began on March 20, 2003.   The Court then found that the November 2005 VA medical examination contained potentially favorable evidence that could support a rating in excess of 30 percent for the Veteran's PTSD for the period of October 17, 2002, to November 13, 2005.  

Therefore, the Board observes that in the November 2005 examination report, the VA examiner indicated that the findings contained therein covered the period since the last examination.  The Board understands this time frame to mean either subsequent to or counting from the March 13, 2003, VA examination.  Because the November 2005 VA examiner indicated that the Veteran may have begun to experience a worsening of his PTSD symptoms as of the day following the March 13, 2003, VA examination; and because the November 2005 VA evaluation results were the factual predicate that established the base for a previous assignment of a 70 percent rating for PTSD (effective the date of the November 14, 2005, VA examination), the Board resolves all reasonable doubt in the Veteran's favor and thus determines that based on the facts found an increase to the 70 percent level for the Veteran's PTSD could have occurred on March 14, 2003, in light of the opinions indicated by the VA examiner in November 2005.  Hence, in accordance with the law of case doctrine, the Board concludes that the Veteran's PTSD most closely approximates a 70 percent rating at least for the period from March 14, 2003.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case doctrine" the Board is not free to do anything contrary to the Court's action with respect to the same claim).

Although the Board has herein decided that the Veteran's PTSD warrants a 70 percent rating from March 14, 2003, the Veteran does not warrant an initial rating in excess of 30 percent prior to March 14, 2003, for his PTSD.  The Board finds that by assigning the Veteran a 70 percent disability rating from March 14, 2003, that the November 2005 VA examination has now been considered but since the VA examiner only discussed the Veteran's symptomatology since the last VA examination and stated that an increase in the symptomatology was in part related to the Iraq war, the Board finds that the November 2005 VA examination does not pertain to the period prior to March 14, 2003.  Moreover, the Board finds that after examining the Veteran's entire claims file, including his statements and the new private January 2012 report that an initial rating in excess of 30 percent is not warranted for the period of October 17, 2002, to March 13, 2003.

In order for the Veteran to warrant an initial rating in excess of 30 percent there needs to be evidence of occupational and social impairment with reduced reliability for a 50 percent disability rating; occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood for a 70 percent disability rating; or total occupational and social impairment for a 100 percent disability rating.  However, the Board finds that from October 17, 2002, to March 13, 2002, the Veteran's PTSD most closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

Prior to March 14, 2003, the Veteran was noted to be very verbal, cooperative, relevant structure, and oriented.  There is no evidence that there was difficulty in understanding or that impaired abstract thinking was noted; also, there is no evidence of abnormal routine behaviors such as gross abnormal motor movements or poor eye contact.  Furthermore, although anxiety and hypervigilance were noted on examination, no panic attacks were noted nor was there flattened affect or abnormal speech.   The Veteran's speech has never been noted to be circumstantial, circumlocutory, stereotyped.  Furthermore, even considering the finding on March 2003 VA examination, the record does not reflect speech approximating intermittently illogical, obscure, or irrelevant speech. 

While the Veteran subjectively reported having memory problems where he forgot things such as numbers or what he is supposed to do, or trouble remembering names memory loss was never noted on objective examination.  Moreover, mild memory loss such as forgetting names, directions, or recent events is symptomatology contemplated in the criteria for a 30 percent disability rating under Diagnostic Code 9411.  The memory loss subjectively described by the Veteran, in short, does not approximate impairment of short- and long-term memory as severe as retention of only highly learned material and forgetting to complete tasks. 

The Board also notes that the Veteran's mood was noted to be resentful, anxious, and angry with the March 2003 VA examination report showing his current mood status to be depressed, with intensity of a moderate to severe level, with the severe symptom being that he had lost ability to cry.  The Board furthermore notes the October 2008 letter of Dr. O indicating that, from October 17, 2002 to November 13, 2005, the Veteran experienced severe depression with frequent thoughts of dying, that, on March 2003 examination, the Veteran's mood status was depressed with intensity of a moderate to severe level, and that severe depressive symptoms were noted as well as the experience of confused or uncontrollable thoughts.   However, the Board finds that, even considering this symptomatology, the Veteran's PTSD does not more closely approximate the criteria for a 50 percent rating under Diagnostic Code 9411 than those for a 30 percent rating.  The Veteran's noted symptomatology of being depressed, resentful, anxious, and angry in mood approximate, in nature and severity, the symptoms of depressed mood, anxiety, and suspiciousness, which are listed in the criteria for a 30 percent rating under DC 9411.  

The Veteran's own reports on medical examination reflect difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported the following: that he stayed mostly to himself and no longer enjoyed prior hobbies; that his social relationships were usually quite conflictual, except with his spouse, with whom he had a good relationship, and to whom he had been married since 1995; that his last period of employment was for 33 years, and he had since retired; and that he had had some trouble at work, receiving some suspensions for insubordination.   However, the Board finds that, even considering this symptomatology, the Veteran's PTSD does not more closely approximate the criteria for a 50 percent rating under Diagnostic Criteria 9411 than those for a 30 percent rating.  The Veteran's reportedly conflictual social relationships, also noted in the January 2012 private examination report, with people other than his wife, in the context of his total disability picture, is consistent with the symptoms of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, which are contemplated by the criteria for a 30 percent rating under Diagnostic Criteria 9411. 

The Board notes the opinion of the March 2003 VA examiner that the Veteran was found to be retired from competitive employment and likely unemployable for any other employment at the time. The Board also notes the October 2008 opinion of Dr. O. that the clinical picture was in keeping with documented reports by the Veteran that throughout his employment period that he was aggressive in the work place, experiencing physical and verbal altercations, frequent conflicts, and suspensions from the work place.  Dr. O. also stated that the Veteran was a relatively young man at the time of his retirement and had been unemployed since June 2002, and that the Veteran had been unemployable since October 2002.  In addition the January 2012 report of Dr. M.C. stated that the Veteran's PTSD affected his job performance because was subjected to frequent suspensions due to his anger issues.  However, the Board notes that the record reflects that the Veteran had had the same job for 33 years with a car company until he retired in 2002, and in September 2005 it was also noted that the Veteran verbalized future orientation of the enjoyment of his retirement after 33 years of stable employment.  The record, which includes workman's compensation records dated in March through August 2002, related to a 2002 workplace knee injury, reflects no indication that the Veteran's PTSD ever caused him to be unemployable, or that his retirement in 2002 was related to PTSD in any way. 

Moreover, even considering the March 2003 VA examiner's opinion that the Veteran was likely unemployable, as well as Dr. O.'s October 2008 opinion and Dr. M.C.'s January 2012 opinion, the record does not reflect occupational and social impairment due to due to the symptoms listed in the criteria for a 50 percent rating under Diagnostic Code 9411, or any symptoms that could be considered to approximate the severity such symptomatology.  Thus, the Veteran's PTSD does not warrant a disability rating of rating in excess of 30 percent under Diagnostic Criteria 9411.  

The Board also notes symptomatology noted prior to March 14, 2003, implicating the criteria for a 70 percent rating or a 100 percent rating under Diagnostic Criteria 9411.  However, the Board finds that, even considering such symptomatology, the Veteran's PTSD does not approximate the criteria for a rating in excess of 30 percent. 

The Veteran reported anger, irritability, and aggressiveness during medical examinations.  In March 2003 he reported an incident of road rage where a person cut him off and he was provoked, and his response was to go after the person; this was also noted by the private January 2012 examination.  He also described conflict with other employees, and receiving a suspension for an incident where someone inappropriately touched him, he became aggressive, and they had an altercation.   However, even considering such reports and notations of anger, agitation, and irritability, the Board does not find that such symptoms approximate impaired impulse control, such as unprovoked irritability with periods of violence, to the level contemplated in the criteria for either a 70 percent rating under Diagnostic Code 9411, or any other rating in excess of 30 percent.  Despite the Veteran's anger and irritability, there have been neither periods of violence nor unprovoked irritability resulting from impaired impulse control.  The Veteran asserted instances of aggressiveness, which were the incident of road range and the workplace altercation and were described by the Veteran as responses to being provoked.  Also, the December 2002 outpatient discharge report indicated that the Veteran claimed he was only violent in self defense, and in March 2003 the Veteran stated that he had not had any aggressive incidents since the road rage incident.   Thus the Board finds it does not rise to the level of approximating impaired impulse control such as unprovoked irritability with periods of violence, as contemplated in the criteria for a 70 percent rating under Diagnostic Criteria 9411.  Rather, the severity of such symptomatology approximates that contemplated in the criteria for a 30 percent rating. 

Additionally, the Veteran has consistently been noted not to be suicidal or homicidal and to have no history of suicide attempts; he denied suicidal and homicidal ideation in December 2002 and again in March 2003, and gave a history of no suicide attempts.  Thus, the record does not reflect PTSD symptomatology approximating suicidal ideation or risk of harm to self or others. 

At the Veteran's March 2003 VA examination the Veteran denied auditory or visual hallucinations.  On the September 2005 psychosocial assessment note, the Veteran reported that he saw imaginary things when he was driving or things that were not there, or heard something that people around him did not hear; on September 2005 outpatient psychiatry examination, he reported visual hallucination of seeing shadows when driving at night. The examiner noted that there was some questionable hallucination, and Quetiapine was indicated to help the Veteran's paranoid thought and sleep disturbance.  At the November 2005 VA examination the Veteran denied hallucinations, both auditory and visual, as well as paranoia and delusions, and any evidence of any formal thought disorder.  While the Veteran did state he had hallucinations when he was driving, he also denied hallucinations and delusions prior to the September 2005 treatment note and after the September 2005 treatment note at the November 2005 VA examination.  Even if the Board accepts the Veteran's statement of hallucinations or delusions, his overall symptomatology is not manifested to a point of a higher initial rating in excess of 30 percent from October 17, 2002 to March 13, 2003, or in excess of 70 percent since March 14, 2003.

The Board furthermore notes the Veteran's GAF scores during the relevant time period of 50 in November 2002 and 55 in March 2003.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130; see also the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV). However, flat affect, circumstantial speech, occasional panic attacks, suicidal ideation, severe obsessional rituals, frequent shoplifting, or symptoms approximating these symptoms in severity were not noted in the record prior to March 14, 2003.  Also, the record does not reflect serious impairment in social or occupational functioning such as having no friends or being unable to keep a job, although the Veteran was described as being unemployable on March 2003 VA examination.  With respect to the March 2003 VA examiner's finding of unemployability, the Board finds such opinion to be consistent with a 30 percent disability rating for the reasons given above.  Moderate difficulty in social or occupational functioning as having few friends was indicated in the record. However, the Board finds that such symptomatology is consistent with the criteria for a 30 percent rating under Diagnostic Criteria 9411, including occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal. 

Finally, the Board notes the opinions of Dr. O. and Dr. M.C. that it was very clear from the evidence that the Veteran suffered from a severe and debilitating form of PTSD, that made the Veteran significantly more disabled was his history of and capacity for anger and violence, and that this level of severe anger, which had been a significant part of his PTSD since at least 2002, rendered the Veteran severely disabled and unemployable since 2002.   The Board recognizes those private medicals opinions but notes that there is no indication that either Dr. O. or Dr. M.C. ever examined the Veteran during the period from October 17, 2002 to March 13, 2003, or any at any other time.  The opinions and findings of the examiners who examined the Veteran during the relevant time period and the examination reports of record indicating GAF scores of 50 and 55, do not reflect that the Veteran met the criteria for a rating in excess of 30 percent under Diagnostic Criteria 9411 prior to March 14, 2003.  In this regard, the Board again notes, as discussed above, that periods of violence are not reflected in the record, and the Veteran was consistently regarded by his examiners to be a low risk of harming another person.  The Board also notes that anger is reflected in the record as a symptom of the Veteran's PTSD, but not impaired impulse control such as unprovoked irritability with periods of violence.  As discussed above, the level of severity of the Veteran's anger, along with the totality of his other symptoms, reflects a level of disability contemplated in the criteria for a 30 percent rating under Diagnostic Criteria 9411. 

In addition, it is within the Board's purview as fact finder to ascribe more probative value to one opinion over another.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  In this regard, the Board finds that the March 2003 and November 2005 medical opinions are more probative than the private opinions rendered in October 2008 and January 2012 since the VA medical opinions, included personal evaluation of the Veteran's contemporaneous to the staged rating period on appeal.  The Board notes that while retrospective medical opinions can be probative in certain instances, see e.g. Chotta v. Peake, 22 Vet. App. 80 (2008), the Board can favor one opinion over another given an adequate statement of its reasons and bases for doing so.  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992).  In this case the opinions and findings of the examiners who examined the Veteran during the relevant time period, specifically prior to the Veteran's 70 percent disability rating, and the examination report of record indicating a GAF score of 55, do not reflect that the Veteran met the criteria for a rating in excess of 30 percent under Diagnostic Code 9411 prior to March 14, 2003.  In this regard, the Board again notes that periods of violence are not reflected in the record, and the Veteran was consistently regarded by his examiners to be a low risk of harming another person. The Board also notes that anger is reflected in the record as a symptom of the Veteran's PTSD, but not impaired impulse control such as unprovoked irritability with periods of violence.  As discussed above, the level of severity of the Veteran's anger, along with the totality of his other symptoms, reflects a level of disability contemplated in the criteria for a 30 percent rating under Diagnostic Code 9411.

In sum, prior to March 14, 2003, the Veteran's PTSD had been predominantly productive of such symptomatology as nightmares and chronic sleeping problems, hypervigilance, anxiety, tension, nervousness, moderate to severe depression, avoidant behavior, anger and irritability, and intrusive thoughts occurring sometimes.  These symptoms most closely approximate the criteria for a 30 percent rating under Diagnostic Criteria 9411, which include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, and chronic sleep impairment.   The record thus reflects that the Veteran's PTSD has not approximated the criteria for a disability rating in excess of 30 percent prior to March 14, 2003.  In addition, since March 14, 2003, the Veteran's PTSD has not been manifested by total occupational and social impairment; thus, an initial rating in excess of 70 percent is not warranted. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran retired as a result of his age and not because of his PTSD symptoms and he was working as a part time limousine driver.  In addition his other symptomatology as discussed above are contemplated in the rating criteria.   Thus the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that an initial rating in excess of 30 percent for the period of October 17, 2002, to March 13, 2003, is not warranted; however, a 70 percent disability rating, but not higher, is warranted from March 14, 2003. In reaching these determinations, the Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

TDIU

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Board notes that, for the Veteran to prevail, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

As noted above, the issue of entitlement to TDIU is on appeal in accordance with Rice.  A May 2008 rating decision granted the Veteran entitlement to TDIU based on the Veteran's 70 percent disability rating for PTSD, effective November 14, 2005.  The Board finds that since the Veteran has herein above been granted a 70 percent disability rating effective March 14, 2003, that the criteria for TDIU under 38 C.F.R. § 4.16(a) has been and entitlement to TDIU is established effective that date.  The Board notes that the effective date for TDIU is governed by the effective date provisions for increased ratings of 38 C.F.R. § 3.400(o).  See Hurd v. West , 13 Vet. App. 449 (2000) (Court applied 38 U.S.C.A. § 5110(b)(2), which applies to increased rating claims, to a TDIU claim).  The applicable effective date statute and regulations provide that the proper effective date for TDIU is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Board finds that the Veteran is not entitled to a TDIU rating prior to March 14, 2003, since his total service-connected disability rating prior to that date is 30 percent and thus he does not meet the criteria for 38 C.F.R. § 4.16(a).  

In sum, with the herein above grant of 70 percent for the Veteran's service-connected PTSD effective March 14, 2003, the Veteran now meets the criteria under 38 C.F.R. § 4.16(a) for TDIU and thus, the Veteran is entitled to TDIU effective March 14, 2003. 


ORDER

For the period of October 17, 2002 to March 13, 2003, an initial rating in excess of 30 percent for the service-connected PTSD is denied. 

Since March 14, 2003, an initial rating of 70 percent, but not higher, for the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

Since March 14, 2003, entitlement to TDIU is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

The Board finds that further development is warranted for the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29; and in compliance with the Memorandum Decision of April 2011, the Board has accepted this issue on appeal.  

According to the Memorandum Decision, the Court stated that the Veteran asserts that his hospitalization from November 18, 2002, to December 20, 2002, warrants a temporary 100 percent disability rating under 38 C.F.R. § 4.29.  The Court found that the issue was reasonably raised by the record, and that the Board was obligated to consider this issue.  The Court also stated that the reason for the Veteran's hospitalization was unclear from the record but that he did file a claim for service connection for PTSD prior to his hospitalization.

The Board finds that the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 should be remanded to the RO in order to develop the issue and to determine the nature of the Veteran's hospitalization for the period of November 18, 2002, to December 20, 2002.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate steps to develop the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29, based on a period of hospitalization from November 18, 2002, to December 20, 2002, including a determination of whether such hospitalization was by reason of a service-connected disability.

2.   After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


